3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 1 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 2 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 3 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 4 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 5 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 6 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 7 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 8 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 9 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 10 of 11
3:19-cv-03304-MBS   Date Filed 06/09/21   Entry Number 80   Page 11 of 11
